                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                                    Plaintiff,                 :        Case No. 3:09-cr-109


                                                                        District Judge Walter H. Rice
         -   vs    -                                                    Magistrate Judge Michael R. Merz

PIERRE O. COLQUITT,

                                    Defendant.                 :



                                                    ORDER


         This case1is before the Magistrate Judge upon Defendant’s tendering of the two attached

documents, both of which are labeled “Motion for Reconsideration” and were tendered to the Clerk

by the Defendant by hand on July 10, 2019. The text of each reads “I am filing this 999.9 zillion

dollars times the same amount repeated thirty-five times “for the courts mistake Ex. 1, pgs. 1-2

motion for reconsideration Def. Ex. B who told the CI to meet him at 826 W. Pleasant St.” After

the Defendant’s signature appears the word “Love.”

         On May 6, 2019, Judge Rice filed an Amended Decision and Entry in this case providing

                  No further filings are to be accepted by the Clerk of Court's Office,
                  without the written permission of Magistrate Judge Michael R.
                  Merz. While always helpful, the Magistrate Judge is to prepare no
                  further Report and Recommendations, should said judicial officer
                  deny Defendant herein the right to file any further matters in the

1
 Exclusive of the proceedings on the alleged supervised release violation, which is exclusively before District Judge
Rice. (See Notice to the Parties, ECF No. 271)..

                                                         1
               captioned cause. The denial by the Magistrate Judge will be
               sufficient to trigger sanctions from the undersigned, pursuant to the
               Decision and Entry filed April 12, 2019 (Doc. #257).

(ECF No. 261, PageID 2820).

       On April 12, 2019, Judge Rice adopted a Report and Recommendations from the

undersigned recommending Defendant be sanctioned under Fed.R.Civ.P. 11(c) for repeated

frivolous filings. (Decision and Entry, ECF No. 257). Judge Rice expressly provided

               Pursuant to Fed. R. Civ. P. 11 (c), Defendant is PROHIBITED from
               filing any additional paper in the above-captioned case without the
               prior permission of the assigned Magistrate Judge Michael R. Merz.
               The Clerk of Court is DIRECTED to REFUSE to accept for filing
               any paper which has not been so approved.

Id. at PageID 2772.

       Undeterred by this express court order, Colquitt has continued to tender to the Clerk for

filing frivolous papers which are essentially duplicative of the papers before Judge Rice when he

entered this order. Nor have these tenders been sporadic: sixty-seven of them have been tendered

to the Clerk since April 15, 2019.

       The Magistrate Judge has treated each such tender as an implicit request for permission to

file, particularly since Colquitt Begins each document “I am filing . . .” The Clerk has stamped

each such document as “received.” Having examined each such document, the Magistrate Judge

has endorsed thereon “Permission to file denied.” The Clerk has then scanned each such document

for the record; copies may be viewed at P:\Clerk\Colquitt filings.

       Continuation of this daily exercise is pointless. For whatever unexplained and inexplicable

reason, Colquitt continues defiantly to violate Fed.R.Civ.P. 11 and Judge Rice’s Order, thereby

committing contempt of court for which he could be jailed. The result of treating these papers as



                                                2
the Magistrate Judge has been doing is to waste his time and that of the Deputy Clerk who must

receive and then scan them.

       Fed.R.Civ.P. 7 provides that a request for a court order must be made by a motion in writing

stating with particularity the reasons for the motion and the relief sought. Any future tender of

papers for filing by Defendant must be accompanied by a written motion seeking leave to file

which complies with Fed.R.Civ.P. 7. In the absence of such a motion, the Clerk shall refuse to

receive any paper from Colquitt. Any such motion shall be docketed in the ordinary course and

brought immediately to the attention of the undersigned.

       Permission to file the attached documents is denied.



July 11, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                3
